Citation Nr: 1535312	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1971 and from November 1975 to February 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  These matters were previously before the Board in April 2011, when it was remanded for additional development.  


REMAND

Regrettably, the Board finds that additional development is needed before the Veteran's claims on appeal is decided.  

Pursuant to the Board's April 2011 remand, the Veteran was provided a VA examination in May 2012 to determine if documented alcohol and drug abuse were secondary to service-connected PTSD and if not, to differentiate between the symptoms caused by his service-connected PTSD and non-service-connected alcohol and drug abuse.  In the April 2011 remand, the Board specifically discussed VA outpatient treatment records that indicated the Veteran's alcohol abuse was related to service-connected PTSD.  Further, since the April 2011 remand, additional VA outpatient treatment notes have been associated with the record that have continued to indicate the alcohol abuse is related to PTSD.  

The May 2012 VA examiner opined that the Veteran's polysubstance abuse was not secondary to service-connected PTSD, but provided no supporting rationale for that opinion.  Further, the examiner did not provide an accounting for the outpatient treatment records which indicate the Veteran's alcohol abuse is related to PTSD.  Therefore, the Board finds that the May 2012 VA examination and opinion are incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in a June 2014 statement, the Veteran's representative argued that since the May 2012 VA examination, the Veteran's PTSD symptoms have worsened in severity and that the May 2012 examination report is no longer indicative of the Veteran's disability picture.  Of record are VA treatment records through July 2014, which include records from a period of inpatient psychiatric treatment from March 2014 to April 2014.  The Board finds that those records tend to corroborate the representative's assertion that the disability has worsened, and thus a more contemporary examination is required.  

As the May 2012 VA examination and opinion are not sufficiently contemporaneous and since the evidence suggests the Veteran's service-connected PTSD may have worsened since the May 2012 VA examination, a new VA examination is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the appellant the right to compliance with the remand orders)  

With regard to the claim of entitlement to a TDIU, that claim is inextricably intertwined with the other claim on appeal and must be remanded also.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, current mental health treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records, not already of record, and associate them with the file.  

2.  Then, schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the current level of impairment resulting from PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD and should describe the symptoms that cause those levels of impairment.  The examiner should also indicate whether it is at least as likely as not (50 percent or greater probability) that substance abuse and/or alcohol abuse disorder is caused or aggravated by service-connected PTSD.  The examiner should specifically address the Veteran's treatment records that suggest PTSD and polysubstance abuse are related.  The supporting rationale for all opinions expressed should be provided.  In addition, the examiner should state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (PTSD, tinnitus, and bilateral hearing loss).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities. 

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

